DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 7/20/21 and 9/3/21 have been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 6 and 22, last line, the second Markush group also does not have the word “and” to close the Markush group.
In claim 17, the last wherein clause, the term “the first material” lacks proper antecedent basis.
	As to claim 20, line 11, the term “such as” is unclear as to whether the terms following it are limiting or not.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 17-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lew et al (US 2016/0122590 A1).
	Lew discloses a tungsten chemical mechanical polishing composition [0020], comprising:
	0.0 wt% - 20 wt% particles [0021], [0066] (e.g. colloidal silica [0056]), which overlaps with the cited range (Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.  The (i) largely overlapping ranges, and (ii) Lew and the instant invention both use the abrasive for the same purpose of a polishing composition, together show that the full range is taught with sufficient specificity);
0.5-10 wt% oxidizing agent [0023], [0081] (e.g., urea peroxide [0073]), which overlaps with the cited range;
0.01-5 wt% activator [0022], [0084], [0110] (metal iron coated particles such as ferric acetate [0099]), which is within the cited range;
See MPEP 2112.01 I.  When a chemical composition is the same as another composition, then the compositions must have the same properties.  See MPEP 2112.01 II.); and
water [0025], 
wherein a pH of the CMP polishing composition is 4 to 10, 5-9 or 6-8 [0026], with examples including 7 and 9 (Table IV, two right columns).  These ranges overlap with the cited range.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03.  The overlapping ranges with examples in the cited range in Lew discloses the cited range with sufficient specificity.
Lew fails to explicitly disclose the pH 1 hour after addition of 0.0001-2 wt% tungsten.  However, Lew discloses the same composition as now claimed, and therefore it is expected to have the same properties, including that of pH 1hour after addition of tungsten, as cited.  (When the structure recited in a reference is identical or substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  See MPEP 2112.01 I.  When a chemical composition is the same as another composition, then the compositions must have the same properties.  See MPEP 2112.01 II.)  
The preamble phrase “for reduced oxide erosion” is treated as a limitation of intended use and given little patentable weight.

As to claims 17-24, see the corresponding rejections of claims 1-8.  Lew discloses the system including polishing tungsten and dielectric material as cited in claim 17 [0159], [0178].  In addition, as to claim 18, Lew discloses a silicon oxide derived from tetraethylorthosilicate [0160].

Response to Amendment
The rejection of claim 4 under 35 U.S.C. 112(b) is withdrawn in view of the amendment  deleting “salts of acidic compound.”  
The rejection of claims 1-10 and 16-24 under 35 U.S.C. 102(a)(1) as anticipated by Dockery et al (US 9,631,122 B1) is withdrawn.  Dockery fails to disclose or suggest the pH range of 7 to 11, as in the context of claim 1.  Dockery teaches a pH of less than 7 [0071], which is outside the cited range.
Claims 6 and 17-24 are rejected under 35 U.S.C. 112(b).
Claims 1-8 and 17-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lew et al (US 2016/0122590 A1).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  MPEP 2112, section I.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  MPEP 2112, section I.  The pH after adding tungsten is a property of the composition.  Because the claimed composition and the composition of Lew are the same, the same properties are expected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/ANITA K ALANKO/Primary Examiner, Art Unit 1713